Order entered June 18, 2014




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-01747-CV

                              CHELSEA L. DAVIS, Appellant

                                           V.

                              MCKOOL SMITH P.C., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-14215

                                        ORDER
       We DENY appellant’s June 11, 2014 opposed emergency motion to stay state court

proceedings pending appeal.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE